    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK
    _____________________________________

    ROMAINE DEVON MOORE,

                                 Plaintiff,                    DECISION and ORDER

                                                               17-CV-01300(JJM)
    v.



    ANDREW M. SAUL, Commissioner of Social
    Security, 1

                            Defendant.
    _____________________________________


                Plaintiff commenced this action on December 14, 2017, arguing that the

Commissioner’s denial of his claims for Supplemental Security Income and Disability Insurance

Benefits were not supported by substantial evidence. Complaint [1]. 2 On June 20, 2019, I

granted plaintiff’s motion for judgment on the pleadings and remanded the case to the

Commissioner for further proceedings consistent with my Decision and Order [15]. Following

the entry of a Judgment [16], plaintiff filed a motion for an award of attorney’s fees in the

amount of $6,361.78 under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §2412 [17].

The parties then filed a Stipulation [19] agreeing that plaintiff’s attorney should receive the

amount sought in the motion.




1
       Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is
automatically substituted as the defendant in this action. See Fed. R. Civ. P. 25(d).
2
         Bracketed references are to CM/ECF docket entries.
                                        ANALYSIS

                28 U.S.C. §2412(b) authorizes an award of “reasonable fees and expenses of

attorneys . . . to the prevailing party in any civil action brought by or against the United States or

any agency or any official of the United States acting in his or her official capacity.” By

obtaining a remand under the circumstances present in this case, plaintiff is the “prevailing

party” for purposes of the EAJA. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993).

                The fact that the parties have stipulated to an amount does not relieve this court of

the obligation to determine whether that amount is reasonable. See Pribek v. Secretary,

Department of Health & Human Services, 717 F. Supp. 73, 75 (W.D.N.Y. 1989) (“the

determination of a reasonable fee under the EAJA is for the court rather than the parties by way

of stipulation”); Lockwood v. Colvin, 2016 WL 6902341, *1 (D. Conn. 2016) (“[a]lthough the

parties have reached an agreement as to the appropriate award of fees in this matter, the Court is

obligated to review the fee application and determine whether the proposed fee award is

reasonable”).

                A fee award is appropriate “unless the court finds that the position of the United

States was substantially justified or that special circumstances make an award unjust”. 28 U.S.C.

§2412(d)(1)(A). “The burden is on the Government to show that its position was substantially

justified.” Eames v. Bowen, 864 F.2d 251, 252 (2d Cir. 1988). The government has not

attempted to satisfy that burden, nor do I find any “special circumstances” which would make an

award unjust.

                28 U.S.C. §2412(d)(2)(A) states that “attorney fees shall not be awarded in

excess of $125 per hour unless the court determines that an increase in the cost of living or a

special factor, such as the limited availability of qualified attorneys for the proceedings involved,



                                                 -2-
justifies a higher fee”. The hourly rate may be adjusted to account for inflation as determined by

the Consumer Price Index (“CPI”). See Isaacs v. Astrue, 2009 WL 1748706, *3 (W.D.N.Y.

2009) (“[t]he current statutory cap of $125 per hour took effect in 1996 . . . and the Court may

revise it upward to reflect inflation as determined by the [CPI]”). The stipulation provides

plaintiff’s counsel fees at an effective hourly rate of $201.96. 3 This adjustment is appropriate.

Moreover, I find the number of hours devoted to this case, as detailed in counsel’s Declaration

([17-2], ¶3) to be reasonable. Therefore, I find no reason to second guess the fee amount to

which the parties have stipulated.

                  Under his Fee Agreement with the Law Offices of Kenneth R. Hiller, PLLC [17-

3], plaintiff assigned his right to any fee award to his counsel. Pursuant to the Stipulation,

payment may be made “to Plaintiff’s counsel if Plaintiff has agrees to assign the fees to counsel,

and provided that Plaintiff owes no debt to the Federal Government that is subject to offset under

the U.S. Treasury Offset Program” [19]. “EAJA fees are payable to litigants and are thus subject

to offset where a litigant has outstanding federal debts.” Astrue v. Ratliff, 560 U.S. 586, 594

(2010). While fee awards under the EAJA are payable to the plaintiff, the plaintiff has the right

to assign the EAJA fee award to his/her lawyer, and where the Commissioner does not oppose

the assignment, it can be honored under the Anti-Assignment Act. See Kerr for Kerr v.

Commissioner of Social Security, 874 F.3d 926, 937 (6th Cir. 2017) (“[u]nless the government

waives application of the [Anti-Assignment Act] in EAJA cases, fee awards must be paid to the

prevailing party, not to the party’s lawyer”).




3
         See CPI adjustment calculation. [17-1], pp. 4-5. The effective hourly rate was calculated by dividing the
stipulated fee ($6,361.78) by the total number of hours (31.5) documented in plaintiff’s fee application [17-2], ¶3.

                                                         -3-
                                         CONCLUSION

                The Stipulation [19] is approved as follows: the court awards plaintiff attorney’s

fees in the amount of $6,361.78 payable to plaintiff's counsel, unless the government declines to

waive application of the Anti-Assignment Act, in which case the award shall be payable to

plaintiff, but delivered to plaintiff's counsel.

SO ORDERED.

Dated: October 9, 2019

                                                     /s/ Jeremiah J. McCarthy
                                                     JEREMIAH J. MCCARTHY
                                                     United States Magistrate Judge




                                                   -4-
